The prosecution against this appellant originated by affidavit and warrant in the court of common pleas of Montgomery county, the charge being for the violation of the prohibition laws of the state. From a judgment of conviction in said court an appeal was taken to the circuit court, where he was tried upon a complaint filed by the solicitor charging the same offense. In the circuit *Page 693 
court he was tried by a jury, again convicted, and judgment was pronounced accordingly, from which this appeal is taken. The appeal is upon the record proper, there being no bill of exceptions. The record appears regular in all things, and, being free from error, the judgment of the circuit court will stand affirmed. Affirmed.